Citation Nr: 0638325	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  00-08 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for right bundle branch 
block and mild right atrial, right ventricular and inferior 
vena cava dilation (cardiovascular disability).

2.  Entitlement to service connection for hematuria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to April 
1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 1997 and July 1998 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Albuquerque, New Mexico, that denied his claims of 
service connection for cardiovascular disability and 
hematuria, respectively, on the basis that they were not well 
grounded.

When this matter was initially before the Board in February 
2003, the Board granted the veteran's appeal of the RO's 
February 2000 determination that he did not have a pending 
appeal because he failed to file a timely Substantive Appeal; 
the Board determined that he had perfected a timely appeal 
and remanded the matter for further development and 
adjudication.  The RO confirmed and continued the denial of 
the veteran's cardiovascular disability and hematuria claims, 
the case was returned to the Board for further appellate 
consideration.  In July 2004, the Board remanded this matter 
to the RO to afford due process and for other development.  
Following its completion of the Board's requested actions, 
the RO continued the denial of the veteran's claims (as most 
recently reflected in a July 2006 supplemental SOC (SSOC)) 
and returned these matters to the Board for further appellate 
consideration.

During the course of this appeal, the veteran relocated to 
Cheyenne, Wyoming, and his claims folder was transferred to 
the Cheyenne, Wyoming, RO.  After relocating again, the file 
was transferred to the RO in Milwaukee, Wisconsin.

In January 2002, the veteran, accompanied by his 
representative, testified at a hearing conducted before the 
undersigned Veterans Law Judge (formerly known as a Member of 
the Board).  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The claims file does not include a current medical 
diagnosis of a cardiovascular disability.  

2.  The claims file does not include a current medical 
diagnosis of any disability associated with hematuria.  


CONCLUSIONS OF LAW

1.  Service connection for a cardiovascular disability is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 2002 & Supp 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006). 

2.  Service connection for hematuria is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 5103, 
5103A, 5107 (West 2002 & Supp 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  It also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

Pursuant to the Board's last remand, the veteran was provided 
VCAA compliant notices in August 2004 and October 2005, and 
the claims were readjudicated thereafter.  On March 3, 2006, 
during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (those five elements include: veteran status, existence 
of a disability, connection between the veteran's service and 
that disability, degree of disability, and effective date of 
the disability).  However, as the Board's decision herein 
denies the appellant's claims for service connection, no 
disability rating or effective date is being assigned; there 
is accordingly no possibility of prejudice to the appellant 
under the notice requirements of Dingess/Hartman.  

The record shows the veteran has been adequately notified of 
the information and evidence needed to substantiate his 
claims.  His service medical records and all identified and 
authorized post-service medical records relevant to the 
issues on appeal have been requested or obtained.  A 
comprehensive examination was also afforded.  Further 
attempts to obtain additional evidence would be futile.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

Service Connection

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

A right bundle branch block along with mild right atrial, 
right ventricular and inferior vena cava dilation were 
identified during service.  The veteran experienced chest 
pains during service.  After a thorough work-up, no 
cardiovascular disability was diagnosed and it was determined 
that that his chest pains were attributable to stress 
associated with a pending divorce.  

Post service medical records are likewise negative for a 
diagnosed cardiovascular disorder.  In fact, the veteran was 
afforded a VA examination in November 2005, which noted 
multiple negative cardiac workups and also specifically 
confirmed the absence of a diagnosed cardiovascular disorder 
at that time.

During a flight physical in 1995, the veteran was found to 
have blood in his urine.  Further testing failed to identify 
any pathology.  

On his genitourinary examination of November 2005, the 
veteran reported that he urinates three to four times a day 
and three to four times at night.  Sometimes he does have 
some urinary incontinence where he dribbles, but requires no 
use of any pads.  There were no residuals, no impotence, no 
urinary tract infections, no bladder stones, no acute 
nephritis, no hospitalizations for kidney disease, no acute 
malignancies.  He follows no dietary therapy.  He takes no 
medications for urinary symptoms.  There is no affect on the 
veteran's usual occupation and daily activities from the 
urinary tract system.  He denies any erectile dysfunction.  
No medications are needed.  He exhibited normal male pattern 
of pubic hair without inguinal hernia.  His testes 
bilaterally descended.  Urinalysis of November 18th, 2005 
shows large amount of blood.  The examiner's review of 
medical records shows that the veteran did indeed have 
hematuria, asymptomatic, that was worked up during his 
military career.  He was afforded an intravenous pylegram, a 
cystoscopy and bilateral retrograde studies, all of which 
negative for any tumor or reason for the hematuria.  Urogram 
revealed irregular filling defect in the upper portion of 
ureter bilaterally.  Cytopathology from the bladder reveals 
no evidence of malignancy.  Cystoscopy was negative for any 
pathology.  Diagnosis was idiopathic hematuria.  It is at 
least as likely as not this condition started during military 
service, since SMRs reveal he had a negative workup for his 
hematuria.  Most significantly, however, the examiner 
expressly commented that the veteran has no evidence of any 
disability from this asymptomatic condition, and there is no 
evidence of any malignancy on review of Cytopathology.

Although the RO preliminarily indicated in a March 2006 
rating that a clarification was needed to determine where it 
was as likely as not that the idiopathic hematuria was 
related to service, it was subsequently determined that such 
was unnecessary because of the absence of a current 
disability associated with that condition.  The Board concurs 
because a claim for entitlement to service connection cannot 
be supported in the absence of a current disability.  

As noted above, a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Even where there is evidence of 
an injury or disease in service, there must be a present 
disability resulting from that disease or injury.  See 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  It bears 
emphasis that the veteran's hematuria is not a disability.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding 
that under 38 U.S.C.A. §§ 1110 and 1131, an appellant must 
submit proof of a presently existing disability resulting 
from service in order to merit an award of compensation).

In this case, the preponderance of the evidence is against 
the existence of the claimed disorders.  Accordingly, in the 
absence of a diagnosed disorder, these claims must be denied.  
See Rabideau, supra; see also Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998).


ORDER

Service connection for a cardiovascular disorder is denied.  

Service connection for hematuria is denied.  



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


